FILED
                                                         FEBRUARY 15, 2022
                                                      In the Office of the Clerk of Court
                                                     WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                          )       No. 37850-1-III
                                              )       (consolidated with
                     Respondent,              )       No. 38072-6-III)
                                              )
              v.                              )
                                              )
MECHEL N. FREDERICK,                          )
                                              )
                     Appellant.               )       UNPUBLISHED OPINION
                                              )
In the Matter of the Personal Restraint of:   )
                                              )
MECHEL N. FREDERICK,                          )
                                              )
                     Petitioner.              )

       LAWRENCE-BERREY, J. — In this consolidated appeal and personal restraint

petition (PRP), Mechel Frederick challenges a number of community custody conditions

imposed by the sentencing court and the Indeterminate Sentence Review Board (ISRB or

Board). We accept the State’s concession that the word “romantic” must be struck from

condition 19 and otherwise affirm and dismiss Mr. Frederick’s PRP.

                                          FACTS

       In July 2016, Mechel Frederick responded to an Internet Craigslist ad from a

woman looking for someone to have sex with her underage children. Mr. Frederick was
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


under the influence of marijuana at the time. He agreed to have sex with the woman’s

11-year-old daughter and showed up with condoms and lubricants at what he thought

was the woman’s residence. The woman was an undercover detective. Mr. Frederick

was arrested. He later pleaded guilty to one count of attempted second degree rape of a

child. The trial court sentenced Mr. Frederick to a “determinate plus” sentence under

RCW 9.94A.507 of a 58.5-month minimum term and a maximum term of life.

       More than one year after sentencing, Mr. Frederick filed a motion under

CrR 7.8 challenging five conditions of his community custody. The superior court

transferred the motion to this court for consideration as a PRP. The State conceded,

and we agreed that the motion fit within the “facial invalidity” exception to

RCW 10.73.090(1) and was not time barred. Clerk’s Papers (CP) at 22. We remanded to

the superior court for consideration of Mr. Frederick’s challenges.

       Of the five conditions originally challenged, only two are challenged on appeal.

We limit our discussion to those two conditions.

       Condition 18: Accessing social media

       Condition 18 originally read: “Do not access social media or dating websites

unless approved by [community corrections officer (CCO)] and/or Therapist.” CP at 50.

After considering the State’s proposed modification and Mr. Frederick’s objection, the


                                             2
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


trial court modified condition 18 to read: “Do not access the [I]nternet and/or any social

media for the purpose of engaging in sexual co[mm]unication or contact with any minor.”

CP at 23.

       Condition 19: Romantic/sexual relationships

       Condition 19 originally read: “Do not enter into a romantic/sexual relationship

without prior approval of your CCO and/or Therapist.” CP at 50. After considering the

State’s proposed modification and Mr. Frederick’s objection, the trial court modified

condition 19 to read: “Do not enter into a dating and/or a romantic/sexual relationship

with an individual that is a parent or guardian to a minor child(ren) without first obtaining

approval from your therapist and your Community Corrections Officer.” CP at 23.

       Mr. Frederick timely appealed modified conditions 18 and 19.

                                        ANALYSIS

       CONDITION 18: ACCESSING SOCIAL MEDIA

       Mr. Frederick contends the phrase “sexual communication” in condition 18 is

unconstitutionally vague. We disagree.

       We review community custody conditions for an abuse of discretion and will

reverse if the condition is manifestly unreasonable. State v. Hai Minh Nguyen, 191




                                              3
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


Wn.2d 671, 678, 425 P.3d 847 (2018). An unconstitutional condition is manifestly

unreasonable. Id.

       Under the Fourteenth Amendment to the United States Constitution and article I,

section 3 of the Washington Constitution, due process “requires that citizens have fair

warning of proscribed conduct.” State v. Bahl, 164 Wn.2d 739, 752, 193 P.3d 678

(2008). A community custody condition that does not provide this warning is

unconstitutionally vague. Id. at 752-53.

       To comply with due process, a community custody provision must “‘define the

criminal offense with sufficient definiteness that ordinary people can understand what

conduct is proscribed [and] provide ascertainable standards of guilt to protect against

arbitrary enforcement.’” Hai Minh Nguyen, 191 Wn.2d at 678 (quoting Bahl, 164 Wn.2d

at 752-53). When the prohibition concerns matters protected by the First Amendment, “a

stricter standard of definiteness applies.” Bahl, 164 Wn.2d at 753.

       “A community custody condition ‘is not unconstitutionally vague merely because a

person cannot predict with complete certainty the exact point at which his actions would

be classified as prohibited conduct.’” Hai Minh Nguyen, 191 Wn.2d at 679 (quoting

City of Seattle v. Eze, 111 Wn.2d 22, 27, 759 P.2d 366 (1988)). Rather, to be valid, a

condition must put a person of ordinary intelligence on notice of the behavior the


                                             4
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


condition prohibits. Id. Some possible areas of disagreement are permissible. Id. The

condition is considered in “a commonsense fashion” in a context including “the judgment

and sentence, and related documents that will be available to [a] future community

corrections officer.” State v. Johnson, 197 Wn.2d 740, 748, 487 P.3d 893 (2021).

       Mr. Frederick analogizes the term “sexual communication” to “romantic

relationship,” a term that we have held to be unconstitutionally vague in the context of

community custody conditions. See State v. Peters, 10 Wn. App. 2d 574, 591, 455 P.3d

141 (2019). Mr. Frederick’s condition, however, has important differences that render it

sufficiently definite.

       First, “sexual communication” has a clear meaning when read in a commonsense

fashion in the context of condition 18 in full, Mr. Frederick’s other community custody

conditions, his judgment and sentence, and related documents. Mr. Frederick was

convicted of attempting to rape a child. He committed his offense by using the Internet to

contact a person purportedly offering her child for commercial sex. Accordingly, the

court imposed community custody condition 18, which prohibits accessing the Internet

and social media “for the purpose of engaging in sexual co[mm]unication or contact with

any minor.” CP at 23.




                                             5
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


       In condition 18, the word “sexual” modifies both “communication” and “contact.”

Applying the normal rules of grammar, “sexual” must have the same meaning in both

contexts. See Estate of Telfer v. Bd. of County Comm’rs, 71 Wn. App. 833, 836, 862 P.2d

637 (1993). And “sexual contact” has been defined by our legislature in the same chapter

as Mr. Frederick’s crime of conviction: “‘Sexual contact’ means any touching of the

sexual or other intimate parts of a person done for the purpose of gratifying sexual desire

of either party or a third party.” RCW 9A.44.010(2). This accords with one of the

dictionary definitions of “sexual:” “of or relating to the sphere of behavior associated

with libidinal gratification.” WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 2082

(1993). In the context of Mr. Frederick’s crime of conviction and the method in which he

committed the crime, a person of ordinary intelligence would understand that “sexual

communication” refers to communication relating to or associated with the gratification

of sexual desire.

       Second, the condition specifically addresses communication between Mr.

Frederick and a minor, which minimizes the risk of arbitrary enforcement. A wide range

of potentially flirtatious communication might be acceptable between adults so that it may

be difficult to distinguish between appropriate and inappropriate communications. But




                                             6
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


there is no acceptable range of flirtatious communication between a convicted child sex

offender and a child.

       For example, Mr. Frederick suggests that the condition is subject to arbitrary

enforcement “because one officer could find the discussion of kissing as constituting

sexual communication while another” might not. Br. of Appellant at 6. We disagree.

Any community corrections officer of ordinary intelligence would consider a “discussion

of kissing” between a convicted child sex offender and a child a sexual communication,

i.e., communication intended to gratify the offender’s sexual desire. There is no such

thing as innocent flirtatious banter between a convicted child sex offender and a child.

We conclude that the challenged condition is not unconstitutionally vague.

       CONDITION 19: ROMANTIC RELATIONSHIPS

       Mr. Frederick contends the limitation on “romantic/sexual relationship[s]” in

condition 19 is unconstitutionally vague. The State concedes vagueness.

       As noted above, “romantic relationship” is unconstitutionally vague. See Peters,

10 Wn. App. 2d at 591. The State concedes this and requests that we direct the trial court

to strike the word “romantic.” We accept the State’s concession and remand for the trial

court to strike the word “romantic” in condition 19.




                                             7
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


                              PRP SUPPLEMENTAL FACTS

       The Board ordered Mr. Frederick to be released on August 26, 2020, but cancelled

his release after he refused to sign the conditions of release. Mr. Frederick’s refusal was

due to his belief that signing the conditions would result in his forfeiting any right to

challenge them. At a hearing on February 25, 2021, the Board informed Mr. Frederick

that he could challenge the conditions through a PRP even after signing that he agreed to

abide by them.

       The Board released Mr. Frederick on April 14, 2021. Before his release, Mr.

Frederick filed this PRP challenging five conditions of community custody. As a result,

the Board altered two of the five challenged conditions. We address Mr. Frederick’s five

challenged conditions below.

                                      PRP ANALYSIS

       In a PRP, the petitioner must show he is restrained under RAP 16.4(b) and that the

restraint is unlawful under RAP 16.4(c). In re Pers. Restraint of Grantham, 168 Wn.2d

204, 212-13, 227 P.3d 285 (2010).

       A petitioner is under a “restraint” if he has limited freedom because of a court

decision in a criminal case or is “under some other disability resulting from a judgment or

sentence in a criminal case.” RAP 16.4(b). A person subject to conditions imposed by


                                              8
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


the Board is restrained within the meaning of RAP 16.4(b). See In re Pers. Restraint of

Winton, 196 Wn.2d 270, 274-75, 474 P.3d 532 (2020).

       The restraint is unlawful if “[t]he conditions or manner of the restraint of petitioner

are in violation of the Constitution of the United States or the Constitution or laws of the

State of Washington.” RAP 16.4(c)(6). The petitioner bears the burden of proving, by a

preponderance of the evidence, that his restraint is unlawful. In re Pers. Restraint of

Cook, 114 Wn.2d 802, 814, 792 P.2d 506 (1990). Board release conditions are reviewed

for an abuse of discretion. Winton, 196 Wn.2d at 274.

       The parties disagree on the scope of the Board’s authority to impose release

conditions, referred to as conditions of community custody. We begin by setting forth the

Board’s statutory authority to impose such conditions.

       Before releasing an offender, the Department of Corrections conducts an

examination of the defendant that includes a prediction of the probability that the

offender will engage in additional sex offenses if released. RCW 9.95.420(1)(a). The

Department then sends the results of its end of sentence review to the Board, including its

recommendations for additional or modified conditions of community custody.

RCW 9.95.420(3)(a). Once this information is received, and no later than 90 days before

the expiration of the offender’s minimum sentence, the Board conducts a hearing. Id.


                                              9
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


At the hearing, the Board determines whether it is more likely than not the offender will

engage in sex offenses if released on conditions it sets. Id. If it determines the offender

will not engage in such offenses, the Board orders the offender released on conditions it

determines are appropriate. Otherwise, the Board imposes a new minimum sentence. Id.

       “Offenders released under RCW 9.95.420 are subject to crime-related prohibitions

and affirmative conditions established by the court, the department of corrections, or the

board. . . .” RCW 9.95.064(2).1 The Board “may not impose conditions that are contrary

to those ordered by the court” or “contravene or decrease court-imposed conditions.”

RCW 9.94A.704(6).

       RCW 9.95.420(2) directs the Board to impose the conditions provided for in

RCW 9.94A.704. By virtue of this, the Board is authorized (1) to impose certain crime-

related prohibitions against persons convicted of sex offenses (see RCW 9.94A.704(5)),

(2) to impose affirmative conditions, such as rehabilitative programs (see

RCW 9.94A.704(4)), and (3) to impose conditions that are reasonably related to the crime

of conviction, the offender’s risk of reoffending, or the safety of the community (see




       1
         We agree with the State’s assessment that the Winton court did not seek to define
the Board’s full authority to impose release conditions; rather, it focused only on crime-
related prohibitions. 196 Wn.2d at 276 n.5.

                                             10
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


RCW 9.94A.704(10)(c)(i)-(iii)). Finally, RCW 9.95.420(2) authorizes the Board to

impose conditions in addition to those recommended by the Department.

       PRP ISSUE I: CONDITION C: DRUG MONITORING

       Condition C, as later modified by the Board, provides:

       You must submit to periodic and random drug monitoring through an
       agency approved by your CCO and sign a full release of information
       allowing the treatment or monitoring agency to release information to your
       CCO.

Resp’t’s Resp. to PRP, Ex. 1, Attach. H (Order of Release and Conditions (July 8,

2021)), at 1. This condition supplements condition A, which prohibits the use of

illegal substances, drugs, narcotics, or controlled substances.

       Mr. Frederick argues the condition requiring drug monitoring is not crime related

and exceeds the authority of the Board. We disagree.

       Mr. Frederick’s presentence investigation report includes his statement of the

offense. He explained that he was online looking to meet people using Craigslist when he

read a post from “taboo mommy” and responded to it. He did not understand her line of

questioning. He later got high smoking marijuana, and “[t]hings went downhill from

there and I made a bad moral decision that resulted in my arrest.” Resp’t’s Resp. to PRP,

Ex. 1, Attach C (Presentence Investigation Report), at 3.




                                             11
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


       A “crime-related prohibition” means an order prohibiting conduct that directly

relates to the circumstances of the crime for which the offender was convicted, including

affirmative acts necessary to monitor compliance with the order. RCW 9.94A.030(10).

Mr. Frederick’s use of a mind-altering substance lowered his inhibitions and caused him

to make the bad decision resulting in his arrest. Thus, monitoring compliance with the

prohibition of drug use is crime related.

       As explained above, the Board’s authority to impose conditions of community

custody is not limited to conditions that are crime related. It extends also to conditions

that are reasonably related to the offender’s risk of reoffending.

       PRP ISSUE II: CONDITION F: INTERNET MONITORING

       Mr. Frederick argues condition F, requiring Internet monitoring, is not crime

related and conflicts with United State Supreme Court precedent. We disagree.

       Condition F reads in full:

       You must not access the [I]nternet without first meeting with your CCO and
       fully and accurately completing the “Social Media and Electronic Device
       Monitoring Agreement” DOC Form # 11-080. You must install a
       monitoring program, at your own expense, and your CCO must be your
       designated accountability partner. The requirements and prohibitions on
       this completed form will remain in effect until removed or modified in
       writing, signed and dated by you and your CCO.




                                             12
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


Resp’t’s Resp. to PRP, Ex. 1, Attach. F (Order of Release and Supervision

Conditions (Apr. 14, 2021)), at 2.

         Crime related

         The condition in question is crime related. Mr. Frederick facilitated his crime

through the Internet, responding to an online posting offering sex with a child. A

limitation on his Internet use is therefore a prohibition related to the circumstances of his

crime.

         Not unconstitutionally overbroad

         Mr. Frederick argues the community custody condition at issue is

unconstitutionally overbroad. We disagree.

         A condition of community custody that places limitations on a fundamental right is

permissible, provided that it is sensitively imposed. Johnson, 197 Wn.2d at 744.

Restrictions on Internet access have both due process and First Amendment implications.

Id. Although a condition of community custody may restrict a convicted defendant’s

access to the Internet, to avoid a First Amendment violation, the restriction must be

narrowly tailored to the dangers posed by the specific defendant. Id. at 744-45.

         In Johnson, the defendant responded to a Craigslist ad. Id. at 742. Text messages

and e-mails showed that he agreed to have sex with a girl whom he believed to be 13


                                              13
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


years old. Id. They arranged to meet in a public place, and he was arrested. Id. A jury

found Johnson guilty of various child sex offenses, including attempted second degree

rape of a child. Id. at 742-43. As part of his sentence, the trial court required Johnson not

to use the Internet unless authorized by his community corrections officer through

approved filters. Id. at 744. The Johnson court held that the community custody

condition was not unconstitutionally overbroad because it was narrowly tailored to the

dangers posed by Johnson. Id. at 745-47.

        Mr. Frederick relies on Packingham v. North Carolina, __ U.S. __, 137 S. Ct.

1730, 198 L. Ed. 2d 273 (2017). There, the United States Supreme Court held that a

condition that barred persons convicted of certain sex crimes from popular social media

sites, including Facebook and Twitter, was unconstitutionally overbroad. Id. at 1733,

1737.

        In Johnson, our Supreme Court distinguished Packingham on the basis that the

restriction before it was “significantly narrower” than in Packingham. Johnson, 197

Wn.2d at 746. Similarly here, the restriction is significantly narrower than in

Packingham. Mr. Frederick can visit whatever sites he wishes but because he knows his

use is monitored, he will refrain from visiting sites that might suggest he is looking to

meet minors.


                                             14
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


       The circumstances leading to Johnson’s arrest and conviction are similar to those

leading to Mr. Frederick’s arrest and conviction. Similar to Johnson, we conclude that

the condition on Internet use requiring monitoring is not unconstitutionally overbroad

because it is narrowly tailored to the dangers imposed by Mr. Frederick.

       PRP ISSUE III: CONDITION E: SEXUALLY EXPLICIT MATERIAL

       Mr. Frederick argues that condition E’s limitation is unconstitutionally vague and

exceeds the authority of the Board. We disagree.

       Condition E reads in full:

       You must not possess or access sexually explicit materials. Sexually
       explicit materials consist of any item reasonably deemed to be intended for
       sexual gratification and which displays, portrays, depicts, or describes: a)
       Nudity, which includes, but is not limited to, exposed/visible (in whole or
       part, including under or through translucent/thin materials providing
       intimate physical detail) genitals/genitalia, anus, buttocks and/or
       female/transgender breast nipple(s); b) A sex act which includes, but is not
       limited to, genital-genital, oral-genital, anal-genital, or oral-anal
       contact/penetration, genital or anal contact/penetration with an inanimate
       object, masturbation and/or bodily excretory behavior; c)
       Sadistic/masochistic abuse, bondage, bestiality, and/or participant who
       appears to be non-consenting, dominated, degraded, humiliated, or in a
       submissive role, and/or a participant who appears to be acting in a forceful,
       threatening, dominating, or violent manner; and/or d) A minor, or a model
       or cartoon depicting a minor, in a sexually suggestive setting/pose/attire.

Resp’t’s Resp. to PRP, Ex. 1, Attach. F (Order of Release and Supervision

Conditions (Apr. 14, 2021)), at 2.


                                            15
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


       Our Supreme Court has already spoken directly on this issue in the context of

community custody conditions: “the term ‘sexually explicit material’ is not

unconstitutionally vague.” Hai Minh Nguyen, 191 Wn.2d at 681. The inclusion in

condition E of more specific examples does not change this calculus; a clarifying list of

prohibited material further limits any vagueness, and the list “need not be exclusive (i.e.,

exhaustive) to survive a vagueness challenge.” State v. Wallmuller, 194 Wn.2d 234, 243,

449 P.3d 619 (2019) (citing State v. Johnson, 4 Wn. App. 2d 352, 360, 421 P.3d 969

(2018)).

       Additionally, the Board’s inclusion of a list of examples more extensive than

related statutory definitions does not make the condition vague. As the court noted in Hai

Minh Nguyen, statutory definitions served only to “bolster[ ] the conclusion that ‘sexually

explicit material’ is not an unconstitutionally vague term.” 191 Wn.2d at 680. A person

of ordinary intelligence can understand the meaning of the term independent of related

statutory definitions.

       Contrary to Mr. Frederick’s assertion that the condition is open to arbitrary

enforcement by his community corrections officer, the word “reasonably” creates an

objective standard for enforcement of condition E. See, e.g., In re Keenan, No. 201,996-

0, slip op. at 10 (Wash. Feb. 10, 2022), https://www.courts.wa.gov/opinions/pdf/2019960.pdf;


                                             16
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


Allstate Ins. Co. v. Peasley, 131 Wn.2d 420, 430, 932 P.2d 1244 (1997) (“[T]he use of

‘reasonably’ implies a removed observer, looking at the facts from a neutral, ‘reasonable’

perspective.”). A term is unconstitutionally vague only if it “invites an inordinate amount

of discretion.” State v. Myles, 127 Wn.2d 807, 812, 903 P.2d 979 (1995). Condition E

limits Mr. Frederick’s community corrections officer’s discretion regarding enforcement

to only that material that a neutral, removed observer would consider sexually explicit.

This is not an inordinate amount of discretion and is not unconstitutionally vague.

       Mr. Frederick conjures up a number of innocuous images he argues the condition

may nonetheless exclude, such as women in bathing suits in a sunscreen advertisement.

His hypotheticals, however, rely on an incomplete reading of condition E. The condition

defines sexually explicit material as material “reasonably deemed to be intended for

sexual gratification and which displays, portrays, depicts, or describes [various content].”

Resp’t’s Resp. to PRP, Ex. 1, Attach. F (Order of Release and Supervision Conditions

(Apr. 14, 2021)), at 2 (emphasis added). Thus, while a woman in a bathing suit may be

covered by the description of content in the second part of the condition (e.g., “thin

materials providing intimate physical detail”), it would not be prohibited because no

reasonable observer would consider a sunscreen advertisement featuring a woman in a

bathing suit as material intended for sexual gratification. And again, it is a reasonable


                                             17
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


person’s viewpoint we must take. It is irrelevant that a particularly puritanical person

might consider any image of a woman in a bathing suit as intended for sexual

gratification; condition E requires a broad societal agreement regarding such material.

As the court in Hai Minh Nguyen noted, “persons of ordinary intelligence can discern

‘sexually explicit material’ from works of art and anthropological significance.” 191

Wn.2d at 680-81.

       Mr. Frederick further argues the condition exceeds the authority of the Board,

pointing to the absence of a similar condition imposed by the sentencing court. He

contends the condition is not crime related because his crime was unconnected to any

sexually explicit material. As discussed above, the Board has authority independent of

the sentencing court to impose conditions of community custody, so it is not meaningful

that the sentencing court did not impose a similar condition. And again, Hai Minh

Nguyen forecloses the argument the condition is not crime related. In holding that a

prohibition on sexually explicit material was reasonably related to Nguyen’s crimes of

child rape and molestation, the court observed:

       Nguyen committed sex crimes and, in doing so, established his inability to
       control his sexual urges. It is both logical and reasonable to conclude that a
       convicted person who cannot suppress sexual urges should be prohibited
       from accessing “sexually explicit materials,” the only purpose of which is to
       invoke sexual stimulation.


                                             18
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


191 Wn.2d at 686. By attempting to rape a child, Mr. Frederick similarly established he

cannot control his sexual urges. As the sentencing court did in Hai Minh Nguyen, the

Board appears “to believe that [sexually explicit] materials may trigger the defendant to

reoffend or, perhaps, commit another sex crime.” Id. at 685. This is “a sufficient

connection between the prohibition and the crime of conviction,” and we will not disturb

the Board’s decision to impose the condition. Id. at 685-86.

       Accordingly, the Board did not abuse its discretion by imposing condition E.

       PRP ISSUE IV: CONDITION G: DATING AND SEXUAL RELATIONSHIPS

       Mr. Frederick argues condition G is unconstitutionally vague and infringes on his

freedom of association and privilege against self-incrimination. We disagree.

       Condition G originally read in full:

       You must not engage in a romantic or dating or sexual relationship without
       your CCO’s prior permission. You must disclose your status as a sex
       offender and the nature of your offending to include unadjudicated victims,
       to anyone with whom you intend to begin such a relationship. The
       disclosure must be verified by the CCO.

Resp’t’s Resp. to PRP, Ex. 1, Attach. F (Order of Release and Supervision

Conditions (Apr. 14, 2021)), at 2.

       On June 28, 2021, the Board modified the condition to read:




                                              19
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


       You may not engage in a dating or sexual relationship(s) with any person
       who has custody of minor aged child(ren), unless approved by the CCO and
       the ISRB. All dating and sexual relationships require prior CCO
       verification that the person is aware of your sexual offense history.

Resp’t’s Resp. to PRP, Ex. 1, Attach. G (Order of Release and Conditions, Addendum 1

(June 28, 2021)), at 1.

       The Board argues we should not review Mr. Frederick’s challenge because the

Board has replaced condition G, and Mr. Frederick is no longer restrained by the former

condition. Mr. Frederick is still restrained by current condition G, however, and so we

review his challenges in the context of the current condition.

       Mr. Frederick first argues condition G is unconstitutionally vague and attempts to

circumvent the sentencing court by prohibiting Mr. Frederick from entering into romantic

relationships. While this was true of former condition G, the current condition removes

the reference to romantic relationships and restricts only Mr. Frederick’s dating or sexual

relationships. This cures the vagueness and any conflict with court-imposed conditions.

See Peters, 10 Wn. App. 2d at 590-91.

       Mr. Frederick next argues that the condition is overbroad because it infringes on

his First Amendment right to association without a legitimate state interest. He argues

that since his crime involved children, the State has no interest in restricting his

relationships with adults. We disagree.

                                              20
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


       The First Amendment protects a person’s freedom of association, including

intimate association. Roberts v. United States Jaycees, 468 U.S. 609, 617-18, 104 S. Ct.

3244, 82 L. Ed. 2d 462 (1984); State v. Warren, 165 Wn.2d 17, 34, 195 P.3d 940 (2008).

This right may be limited “sensitively . . . ‘if reasonably necessary to accomplish the

essential needs of the state and public order.’” State v. Riley, 121 Wn.2d 22, 37-38, 846

P.2d 1365 (1993) (quoting Malone v. United States, 502 F.2d 554, 556 (9th Cir. 1974)).

       We recently addressed a condition similar to Mr. Frederick’s in State v. Geyer,

19 Wn. App. 2d 321, 496 P.3d 322 (2021). Like Mr. Frederick, the defendant was

charged with attempted rape of a child after being arrested in a sting operation in which

he contacted an undercover detective who was posing as a mother and arranged to have

sexual contact with her fictitious daughter. Id. at 324. The trial court imposed

community custody conditions prohibiting the defendant from entering into or remaining

in a relationship and having contact with children without permission from his community

corrections officer and sexual deviancy treatment provider. Id. at 327. The defendant

was married with three children; the conditions made no exception for these existing

relationships. Id.

       The defendant argued, and the State conceded, that the condition impermissibly

burdened his constitutional rights pertaining to family and association. Id. We accepted


                                             21
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


the concession, noting that under the facts of the case, the condition was broader than

necessary to further the State’s “compelling interest in preventing harm to children.” Id.

at 328. The defendant had preexisting intimate relationships with his wife and children,

and they had no role in his offense. Id. As applied to the defendant, the condition was

overbroad. Id. We instructed that the conditions be amended to allow the defendant to

have contact with his wife and children without the restrictions; the defendant did not

challenge the broader restrictions on minors other than his children and intimate partners

other than his wife, which we left in place. Id.

       Mr. Frederick does not have the same countervailing interests supporting his right

to intimate association. Our analysis in Geyer explicitly turned on “the particular facts”

of the case. Id. Mr. Frederick, however, does not point to an existing sexual or dating

relationship that is being infringed on by condition G. His right to form new intimate

relationships is infringed, but only to the extent necessary to further the State’s interest in

protecting children. By his own account of events, Mr. Frederick was attempting to form

a sexual relationship with the fictitious woman he contacted when he instead arranged

and attempted to have sex with her fictitious daughter. Forming a new sexual or dating

relationship with a person with minor children is therefore closely connected to the

circumstances of Mr. Frederick’s crime. The Board removed a previous limitation that


                                              22
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


applied to relationships with persons without minor children; the condition now limits

Mr. Frederick’s association only with that class of person with whom he facilitated his

crime. This is a sensitive, reasonably necessary limitation and is not overbroad.

       Mr. Frederick finally argues that condition G encroaches on his Fifth Amendment

protections. We disagree.

       Former condition G required Mr. Frederick to inform potential partners of his

crimes, including his unadjudicated victims, potentially violating Mr. Frederick’s

protections against self-incrimination. Current condition G removes the reference to

unadjudicated victims, requiring only that a partner be informed of Mr. Frederick’s sexual

offense history. The condition no longer requires Mr. Frederick to disclose potentially

incriminating information and no longer implicates his Fifth Amendment rights.

       The Board’s revision of condition G cured any constitutional infirmity and the

current condition is not an abuse of discretion.

       PRP ISSUE V: CONDITION I: OVERNIGHT VISITS

       Mr. Frederick argues the word “residence” in condition I makes it

unconstitutionally vague. We disagree.

       Condition I reads in full: “You must not remain overnight in a residence

where minor children live or are spending the night without prior approval from


                                             23
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


your CCO and the ISRB.” Resp’t’s Resp. to PRP, Ex. 1, Attach. F (Order of

Release and Supervision Conditions (Apr. 14, 2021)), at 2.

       Mr. Frederick’s argument in large part relies on his assertion that “residence” in

Board-imposed condition I is unconstitutionally vague, like the term “premises.” We

disagree. “Residence” does not have the same meaning as “premises,” so even if

“premises” was unconstitutionally vague, it still would not follow that “residence” is.

       A person of ordinary intelligence understands the meaning of the word

“residence.” Indeed, that understanding is so clear that the legislature relied on it in

RCW 9A.44.128(5), defining “fixed residence” in the context of sex offender registration

to include buildings where a person “conduct[s] activities consistent with the common

understanding of residing, such as sleeping; eating; keeping personal belongings;

receiving mail; and paying utilities, rent, or mortgage.” (Emphasis added.)

       Consistent with this common understanding, Washington courts have recognized

the term “residence” is not unconstitutionally vague in the sex offender registration

statute: “‘residence’ has been sufficiently defined such that an ordinary person would

understand the term to mean a place where a person intends to return to live as opposed to

a place that he or she is just visiting.” State v. Breidt, 187 Wn. App. 534, 540, 349 P.3d

924 (2015); see also State v. Pickett, 95 Wn. App. 475, 478, 975 P.2d 584 (1999).


                                              24
No. 37850-1-III; No. 38072-6-III
State v. Frederick; PRP of Frederick


       As used in Mr. Frederick’s condition I, “residence” is similarly clear. The

condition itself indicates that a residence is a place where minor children might live.

Read in context of Mr. Frederick’s other conditions, judgment and sentence, and other

related documents, see Johnson, 197 Wn.2d at 748, the condition is plainly directed

toward restricting Mr. Frederick’s access to minor children overnight when they are likely

to be sleeping and unsupervised; thus, no person of ordinary intelligence would

understand it to prohibit Mr. Frederick from staying the night alone in a hotel where

children are staying in separate, locked rooms, or in a multi-unit apartment building. The

condition is not unconstitutionally vague.

       Mr. Frederick also challenges condition I as redundant because other conditions

sufficiently restrict his contact with minor children. Given the particular vulnerability of

sleeping children, however, a condition that limits Mr. Frederick’s access to them is

reasonably related to his risk of reoffending and the safety of the community and was

within the Board’s discretion to impose.

       Condition I’s limitation on overnight stays in residences with minor children is not

unconstitutionally vague.




                                             25
No. 37850-1-III; No. 38072-6-III
State v. Frederick; P RP ofFrederick


       Affirm in part and reverse in part; dismiss petition.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:



 Q.             ~...,
                        ' c---
                           ..J .
Pennell, C.J.                              Staab, J.




                                             26